COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
DAVID ABER D/B/A 
SEQUOIA HOMES AND 
DICK L. ABER,
 
                                   
  Appellant,
 
v.
 
ANGEL FLORES AND 
ALEIDA FLORES,
 
                                    Appellees.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'
 
 '
 
 


 
 
 
                  No. 08-12-00016-CV
 
                         Appeal from
 
County Court at Law
  No. 5
 
of El Paso County,
  Texas
 
(TC # 2010-5092)




 


 


 



                                                     MEMORANDUM
OPINION
 
Pending before
the Court is a motion to dismiss filed by Appellants, David Aber d/b/a Sequoia
Homes and Dick L. Aber because the parties have settled the dispute.  We grant the motion and dismiss the
appeal.  Pursuant to the parties’
agreement, we assess costs against the party incurring same.  See Tex.R.App.P. 42.1(d)(absent agreement
of the parties, the court will tax costs against the appellant).  
 
January 16, 2013                                 _______________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating